                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. SA CV 19-01514-DOC-(DFMx)                                      Date: June 18, 2021

Title: JEREMY HOLLOWAY V. COUNTY OF ORANGE ET AL


PRESENT: THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                     Not Present
              Courtroom Clerk                                  Court Reporter

      ATTORNEYS PRESENT FOR                           ATTORNEYS PRESENT FOR
            PLAINTIFF:                                     DEFENDANT:
           None Present                                     None Present


       PROCEEDINGS (IN CHAMBERS): ORDER DENYING MOTION FOR
                                  RECONSIDERATION [231]

       Before the Court is a Motion for Reconsideration (“Motion”) or (“Mot.”)
(Dkt. 231) brought by Plaintiff Jeremy Holloway (“Plaintiff”). The Court finds this
matter appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; C.D. Cal.
R. 7-15.

      Having reviewed the moving papers and considered the parties’ arguments, the
Court DENIES Plaintiff’s Motion.

I.     Background

       A. Facts

       The Court set out the facts of this case in its Order Granting Defendants’ Motions
for Summary Judgment and Summary Adjudication (“Order”) (Dkt. 217) and
incorporates said account by reference. In brief, Plaintiff alleges that officers violated his
constitutional rights during an arrest that took place following a disturbance at Plaintiff’s
campsite. See generally Order.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 20-01979-DOC-ADS                                         Date: June 18, 2021
                                                                                      Page 2


       B. Procedural History

       Plaintiff filed the Complaint in the instant action on August 6, 2019 (Dkt. 1). On
December 10, 2019, Plaintiff filed his Second Amended Complaint (“SAC”) (Dkt. 28).
On October 23, 2020, Defendant County filed a Motion for Summary Judgment (“Mot.
County”) (Dkt. 102). Plaintiff opposed the County’s motion on November 30, 2020
(“Opp’n County”) (Dkt. 123). Also on October 23, 2020, the Individual Defendants filed
a Motion for Summary Adjudication (“Mot.”) (Dkt. 105). Plaintiff opposed the motion
for summary adjudication on November 30, 2020 (“Opp’n”) (Dkt. 125). Defendants
collectively replied to Plaintiff’s oppositions on December 8, 2020 (Dkt. 131).

       In his SAC, Plaintiff asserted claims for (1) unreasonable search and seizure,
excessive force, false arrest, and conspiracy to deprive constitutional rights under 42
U.S.C. § 1983 against individual Deputy Defendants; and (2) unlawful custom and
practice under 42 U.S.C. § 1983 against Defendant County of Orange and Individual
Defendants. Second Amended Complaint (“SAC”) (Dkt. 28) ¶¶ 8–23. The Court issued
its summary judgment and summary adjudication order on May 5, 2021 (Dkt. 217),
granting summary judgment to Defendants as to Plaintiff’s claims for unreasonable
search and seizure and false arrest and his excessive force claim against Deputies
Gunderson and Billinger. The Order also granted summary adjudication to Defendants as
to Plaintiff’s Monell claim.

      In the instant motion, Plaintiff moves for reconsideration of the Court’s summary
judgment and summary adjudication order. Plaintiff filed the instant motion on May 18,
2021 (Dkt. 231). Defendant County and Individual Defendants opposed on May 28, 2021
and May 31, 2021, respectively (Dkts. 234, 235). Plaintiff replied on June 3, 2021 (Dkt.
236).

II.    Legal Standard

        Federal Rule of Civil Procedure 60(b) “provides for reconsideration only upon a
showing of: (1) mistake, surprise, or excusable neglect; (2) newly discovered evidence;
(3) fraud; (4) a void judgment; (5) a satisfied or discharged judgment; or (6)
‘extraordinary circumstances’ which would justify relief.” Sch. Dist. No. 1J, Multnomah
Cty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (quoting Fuller v. M.G. Jewelry,
950 F.2d 1437, 1442 (9th Cir. 1991)).

      In addition, Local Rule 7-18 provides that a motion for reconsideration of an order
may be made only on the following grounds:
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 20-01979-DOC-ADS                                             Date: June 18, 2021
                                                                                          Page 3




              (a) a material difference in fact or law from that presented to the
              Court before such decision that in the exercise of reasonable
              diligence could not have been known to the party moving for
              reconsideration at the time of such decision, or (b) the emergence of
              new material facts or a change of law occurring after the time of
              such decision, or (c) a manifest showing of a failure to consider
              material facts presented to the Court before such decision.

        C.D. Cal. R. 7-18. Local Rule 7-18 also states that “[n]o motion for
reconsideration shall in any manner repeat any oral or written argument made in support
of or in opposition to the original motion.” Id.

III.   Discussion

        In the instant Motion, Plaintiff moves for reconsideration on the grounds that 1)
the Court’s ruling fails to consider material facts; 2) the ruling is an erroneous application
of the law; and 3) the ruling precludes Plaintiff from arguing certain damages at trial.
Mot. at 1-2. Only the first of Plaintiff’s arguments is proper to argue on a motion for
reconsideration under prong (c) of Local Rule 7-18. See Pegasus Satellite TV, Inc. v.
DirecTV, Inc., 318 F. Supp. 2d 968, 981 (C.D. Cal. 2004) (“Under L.R. 7-18, aa motion
for reconsideration may not be made on the grounds that a party disagrees with the
Court’s application of legal precedent.”).

        Plaintiff argues that he “has produced sufficient evidence at summary judgment
state to disprove existence of probable cause for Plaintiff’s arrest . . . .” Mot. at 3.
However, in support of this argument, Plaintiff cites the same factual allegations that
were contained in Plaintiff’s oppositions to Defendants’ motions for summary judgment
and summary adjudication, which the Court already carefully considered when it ruled on
those motions. See Optional Capital, Inc. v. Kim, 2008 WL 2986660, at *2 (C.D. Cal.
2008) (“a mere attempt by [the moving party] to reargue its position by directing [the]
court to additional case law and . . . argument[s] which [it] clearly could have made
earlier, but did not . . . is not the purpose of motions for reconsideration under Local Rule
7-18”). Namely, Plaintiff relies on the fact that “neither of the 911 callers . . . saw either
the female or male fighting, or specifically identified Holloway as the person involved in
that dispute.” Mot. at 3. The Court already considered this argument in deciding the
motions for summary judgment and adjudication. Contrary to Plaintiff’s assertions, the
911 callers identified Plaintiff as the aggressor in a physical altercation, and courts have
repeatedly held that eyewitness identification can give rise to probable cause. See, e.g.,
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. SA CV 20-01979-DOC-ADS                                            Date: June 18, 2021
                                                                                         Page 4


Crockett v. Cumberland College, 316 F.3d 571, 584 (6th Cir. 2003) (“It is clearly
established that reliance on the account of an eyewitness is sufficient to establish
probable cause.”); Martinez v. Simonetti, 202 F.3d 625, 634 (2d Cir. 2000) (“It is well-
established that a law enforcement official has probable cause to arrest if he received his
information from some person, normally the putative victim or eyewitness.”); Spiegel v.
Cortese, 196 F.3d 717, 726 (7th Cir. 1999) (“So long as a reasonably credible witness . . .
informs the police that someone has committed, or is committing, a crime, the officers
have probable cause to place the alleged culprit under arrest . . . .”).

        In support of his argument regarding probable cause, Plaintiff also cites additional
deposition testimony that he did not utilize in his original oppositions to the motions for
summary judgment and summary adjudication. However, this testimony does not
constitute “new material facts” under L.R. 7-18, given that the depositions were taken
before Plaintiff’s oppositions were filed and given that Plaintiff drew on other material
from the same depositions in those oppositions. Frederick S. Wyle Professional Corp. v.
Texaco, Inc., 764 F.2d 604, 609 (9th Cir.1985) (evidence available to a party before it
filed its opposition was not “newly discovered evidence” warranting reconsideration of
summary judgment); cf. Graves v. Johnson Control World Services, Inc., 2006 WL
1308056, at *1 (N.D. Cal. 2006) (“Evidence is not ‘newly discovered’ within the
meaning of FRCP 59 if it was in the moving party's possession at the time of trial or
could have been discovered with reasonable diligence”).

       Reconsideration is “an extraordinary remedy, to be used sparingly.” Kona
Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Here, Plaintiff
merely repeats his arguments from the summary judgment stage because he disagrees
with the Court’s Order. Plaintiff fails to meet the standard for reconsideration under L.R.
7-18.

IV.    Disposition

     For the reasons set forth above, Defendants’ Motion for Reconsideration is
DENIED.

       The Clerk shall serve this minute order on the parties.

 CIVIL MINUTES FORM 11                                             Initials of Deputy Clerk: kd
